Citation Nr: 1114774	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


REMAND

The Veteran served on active duty from September 1979 to September 1983.  Thereafter, the Veteran served with a Reserve component with active duty from January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that decision, the RO denied entitlement to service connection for PTSD and headaches.

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Jackson RO.  A transcript of the hearing is of record.

After reviewing the record the Board finds that a remand is necessary for the PTSD claim for further development prior to adjudicating the claim.

When the Veteran filed his claim, he asserted that he has PTSD as a result of an injury while playing basketball during military service in 1991.  He stated that he was knocked out and that he was traumatized by the incident.  Thus, he contended that service connection was warranted for PTSD on that basis.  See 38 C.F.R. § 3.304(f) (2010).

The Board observes that the Veteran was provided with a VA psychiatric examination in June 2006.  The examiner diagnosed the Veteran with PTSD based on the Veteran's reported mental health symptoms and his in-service stressor of a basketball accident.  However, the Veteran's wife submitted a letter in June 2008 noting that she and the Veteran separated in November 2007.  She asserts that they have had several arguments because she was no longer willing to lie or think of lies regarding his PTSD.  The Veteran's separated wife claims the Veteran "is totally making up all ailments that he had told [VA] and it is not hard for him to go to work" and he has an "immaculate work history."  She specifically noted that the Veteran lied about having hallucinations, migraine headaches and jerking in his sleep.  The Board finds that the lay statements from the Veteran's wife raise the possibility that the VA examiner in June 2006 relied on inaccurate information in forming his diagnosis and nexus opinion.  Thus, the Board concludes that a remand is necessary to obtain another VA examination and opinion with consideration of the lay statements from the Veteran's wife.  The examination should include psychological testing in order to determine whether the Veteran in fact meets the criteria for a PTSD diagnosis and whether any identified psychiatric disorder is related to the his active military service.

Furthermore, the Board notes that after the VA examination in June 2006, the Veteran informed VA of another stressor involving an alleged sexual assault in service.  The Veteran testified at the Board hearing that he was sexually assaulted by a group of men in approximately 1980 and he did not report the incident to anyone.  He indicated that after the alleged assault his performance decreased.  There are no service records referring to the incident.  An August 2006 treatment record shows that the Veteran reported avoidant behavior to include impairment of his married sex life and difficulty being emotionally intimate with people since the incident.

If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident to include behavior changes.  See 38 C.F.R. § 3.304(f)(4) (2010) (re-designated as § 3.304(f)(5) by 75 Fed. Reg. 39843 (July 13, 2010)).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  Thus, the Board finds that a VA opinion is necessary to determine whether the above statements or any other information in the claims file is evidence of changed behavior, which would be consistent with the alleged sexual assault.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Biloxi, Mississippi.  Updated treatment records should be obtained in light of the remand.

As noted previously, the September 2006 rating decision also denied a claim of service connection for headaches.  When the Veteran filed a notice of disagreement with the decision in October 2006, he also indicated that he disagreed with the September 2006 decision as it pertained to headaches.  A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2010).  A SOC was issued in October 2006, but it only included the PTSD claim.  To date, no SOC has been furnished regarding the denial of the headaches claim that the Veteran disagreed with, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding the claim of service connection for headaches.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2010) regarding the claim of service connection for headaches.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Obtain the Veteran's more recent treatment records from the Biloxi VAMC and associate the records with the claims folder.

3.  Schedule the Veteran with a VA psychiatric examination to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a. Whether the Veteran has PTSD and if so, what stressors are linked to his PTSD.  

b. If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of sexual assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the alleged assault, which would be consistent with the alleged sexual trauma.  

c. If the examiner determines that the Veteran does not have PTSD, the examiner should reconcile the findings with the previous June 2006 VA examination to the extent possible.

d. If the examiner determines that the Veteran does not have PTSD, but he has another psychiatric disorder, the examiner is requested to provide an opinion on whether that psychiatric disorder is at least as likely as not (i.e., a 50 percent or greater probability) related to military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the lay statements from Veteran in the claims file and during the examination and the lay statements from the Veteran's wife received in June 2008.  

The examiner should provide a complete rationale for all conclusions reached.

4.  Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for PTSD, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, return the case to the Board for further consideration, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

